Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to an amendment filed on 02/24/2022 for application No. 16/766,700. Claims 1, 3, 8, 10, 12, and 19 have been amended. Claims 2, 11, 20-27 and 29-39 are cancelled. Claims 1, 3-10, 12-19 and 28 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 02/15/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3-10, 12-19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (WO 2017/181818 A1; machine translation; hereinafter “Ren”) in view of 3GPP TS 38.211 V1.2.0 (2017-11) (hereinafter “NPL1”), and further in view of Hu et al. (WO 2011/085509 A1; hereinafter “Hu”).

Regarding claim 1, Ren discloses a data transmission method, comprising: 
determining a preset demodulation reference signal (DMRS) port ordering rule (P. 2, Lines 3-9: In the Long Term Evolution (LTE) network, Release 10 (Rel-10) introduces a transmission mode (TM) 9, which supports 8-antenna port transmission data and demodulation reference signal (Demodulation Reference Signal, DM-RS). According to different time-frequency resources occupied by the DM-RS sent by each antenna port, the eight antenna ports can be divided into two groups, and four antenna ports of each group occupy the same time-frequency resource and send DM-RS by code division. The group of antenna ports may be referred to as a DM-RS Code Division Multiplexing (CDM) group; P. 5, Lines 41-46: in LTE, a demodulation reference signal associated with the PDSCH, which uses the same transmission port as the PDSCH Corresponding to the same number of transmission layers and occupying the same physical resource block (PRB), and by using the demodulation reference signal, the channel corresponding to the PDSCH can be estimated, and then the PDSCH is demodulated (thus indicating correspondence of antenna ports to DMRS ports); P. 7, Line 38 to P. 8, Line 2: With reference to the first aspect and the foregoing implementation manner, in another implementation manner of the first aspect, the first codeword is mapped to layer 0 to layer n-1, and the layer 0 to the layer n-1 are sequentially and The first n antenna ports in the first antenna port set of the first network side device are mapped, the first n antenna ports are the n antenna ports, and the antenna ports (= DMRS ports) in the first antenna port set are arranged according to a preset rule. And n is less than or equal to the number of antenna ports in the first antenna port set; the second codeword is mapped to layer n to layer n+m-1, and the layer n to the layer n+m-1 number of antenna ports in the second antenna port set, and the port number of each antenna port in the second antenna port set is different from the port number of each antenna port in the first antenna port set; P. 11, Lines 1-6: each group of resource information in the group of resource information may correspond to a group number, and may be used to assist the user equipment to jointly send the currently used antenna port by indicating a QCL relationship between the currently used antenna port group and the resource information of the corresponding group; P. 11, Lines 4-6: The DMRS cooperates with the resource information of the corresponding group to perform channel estimation and signal demodulation, and improves demodulation performance.); and 
mapping one or more data layers to one or more DMRS ports used in transmission according to the preset DMRS port ordering rule (P. 6, Lines 27-32: the first data is obtained by performing layer mapping and precoding processing on the first codeword by the first network side device… the second data is obtained by performing layer mapping and precoding processing on the second codeword by the second network side device; P. 8, Lines 4-14: For example, the first codeword is mapped to layer 0 to layer n-1, and the layer 0 to the layer n-1 are sequentially mapped with the first n antenna ports (= DMRS ports) in the first antenna port set of the first network side device, The first antenna port set includes antenna ports 7, 8, 11 and 13, and the layer 0 to the layer n-1 are sequentially and the first n of the antenna ports 7, 8, 11 and 13 of the first network side device. Antenna port mapping, n is less than or equal to 4. Correspondingly, the second codeword is mapped to layer n to layer n+m-1, and the layer n to the layer n+m-1 are in order with the first m in the second antenna port set of the second network side device. Antenna end Port mapping, the second antenna port set includes antenna ports 9, 10, 12, and 14, then the layer n to the layer n+m-1 are sequentially and the antenna ports 9, 10, 12, and 14 of the second network side device The first m antenna port mappings in the middle, m is less than or equal to 4.), and 
P. 7, Lines 12-16: It should be understood that the first network side device transmits the first data and the first demodulation reference signal through n antenna ports, where the n antenna ports correspond to n transmission layers, and similarly, the second network side device transmits through the m antenna ports. The second data and the second demodulation reference signal, the m antenna ports correspond to m transport layers.). 
Ren further discloses mapping of codewords to antenna ports arranged according to a preset rule (P. 29, Lines 10-21:The antenna ports are arranged according to the same preset rule, for example, each is arranged according to the port number from small to large (indicating ascending order), the first network side device takes the first n of the first antenna port set, and the second network side device takes the second antenna port set. The first m, wherein n is less than or equal to the number of antenna ports in the first antenna port set, and m is less than or equal to the number of antenna ports in the second antenna port set. For example, for the existing LTE system, the first antenna port set may be 7, 8, 11, and 13, which are divided according to the CDM packet, and the antenna ports are 7, 8, 11, and 13 according to the port number from small to large. The first n of the second network side devices; the second antenna port set is 9, 10, 12, and 14, and the antenna ports are the first m of 9, 10, 12, and 14, and n and m are less than or equal to 4; P. 8, Lines 4-8: For example, the first codeword is mapped to layer 0 to layer n-1, and the layer 0 to the layer n-1 are sequentially mapped with the first n antenna ports in the first antenna port set of the first network side device, The first antenna port set includes antenna ports 7, 8, 11 and 13, and the layer 0 to the layer n-1 are sequentially and the first n of the antenna ports 7, 8, 11 and 13 of the first network side device.).  
.

based on a number v of multiple-input multiple-output (MIMO) parallel transmission data layers, arranging the one or more data layers into a following transmission signal vector according to serial numbers: [AltContent: rect]
    PNG
    media_image1.png
    114
    108
    media_image1.png
    Greyscale
 determining a following signal vector formed by v number of DMRS ports: [AltContent: rect]
    PNG
    media_image2.png
    102
    137
    media_image2.png
    Greyscale
 mapping a v number of data layers to the v number of DMRS ports according to a following formula, and sending the v number of data layers to the terminal:  [AltContent: rect]
    PNG
    media_image3.png
    126
    228
    media_image3.png
    Greyscale
wherein, 
    PNG
    media_image4.png
    43
    152
    media_image4.png
    Greyscale
 i represents an ith modulation symbol among 
    PNG
    media_image5.png
    38
    60
    media_image5.png
    Greyscale
number of modulation symbols to be transmitted in each data layer; and Po,..., Pv-i represents serial numbers of the v number of DMRS ports.

Sec. 7.3.1.3: Layer mapping: The UE shall assume that complex-valued modulation symbols for each of the codewords to be transmitted are mapped onto one or several layers according to Table 7.3.1.3-1. Complex-valued modulation symbols 
    PNG
    media_image6.png
    25
    144
    media_image6.png
    Greyscale
 for codeword 
    PNG
    media_image7.png
    16
    12
    media_image7.png
    Greyscale
 shall be mapped onto the layers 
    PNG
    media_image8.png
    27
    161
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    25
    105
    media_image9.png
    Greyscale
 where 
    PNG
    media_image10.png
    13
    12
    media_image10.png
    Greyscale
 is the number of layers and 
    PNG
    media_image11.png
    25
    39
    media_image11.png
    Greyscale
 is the number of modulation symbols per layer; Sec. 7.3.1.4: Antenna port mapping: The block of vectors  
    PNG
    media_image12.png
    27
    128
    media_image12.png
    Greyscale
,   
    PNG
    media_image13.png
    27
    107
    media_image13.png
    Greyscale
shall be mapped to antenna ports according to 
    PNG
    media_image14.png
    71
    132
    media_image14.png
    Greyscale
where  
    PNG
    media_image15.png
    25
    105
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    25
    85
    media_image16.png
    Greyscale
 . The set of antenna ports  
    PNG
    media_image17.png
    21
    63
    media_image17.png
    Greyscale
 shall be determined according to the procedure in [38.214].).

Furthermore, in the same field of endeavor, Hu discloses mapping of data transmission layers to DMRS ports for SU-MIMO and MU-MIMO cases (P. 6, Lines 4-28, and Fig. 7: SU-MIMO CASE: For SU-MIMO case, one UE will occupy the allocated resource blocks (RB) alone. So, this UE can use all supported layers for data transmission given a transmission rank. Based on codeword-to-layer mapping specified in Figure 4 and proposed intra-CW mapping principle in Figure 6, the detailed layer-to-DM RS port mapping is proposed in Figure 7, where the mapping pattern of rank 1/2 can re-use what has been specified in Rel-9 and only one CDM group is used. The basic principle is that the transmission layers relating to one codeword are assigned to the DM-RS ports within one CDM group. Note that each CDM group consists of up to 4 DM-RS ports, which occupy the same 12 OFDM resource elements and multiplexed through orthogonal code covers. MU-MIMO CASE: For MU-MIMO cases, several UEs will share the same resource blocks at the same time. So, each UE will only use part of transmitted layers given a rank pattern. It's strongly desired to make a simple and natural extension to SU-MIMO case. We propose the following two steps processing for MU-MIMO case: Step-1 : allocate each U E according to intra-CW mapping principle Step-2: repeat step-1 for other co-scheduled UEs This proposal can re-use SU-MIMO mapping scheme on top of multi-user scheduling, which can make the layer-to-DM RS port mapping scheme proposed in Figure 7 transparent to SU-MIMO and MU-MIMO; Fig. 7 Rank 8 shows one to one mapping of 8 layers to 8 DM-RS ports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ren, based on the above teachings from NPL1 and Hu, to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to efficiently transmit data layers to a terminal in new radio systems.

Regarding claim 3, Ren, NPL1, and Hu disclose the limitations of claim 1 as set forth, and Ren further discloses determining quasi-co-location (QCL) group information of the one or more DMRS ports; and notifying the terminal of the QCL group information (P. 31, Lines 36-42: Optionally, each group of resource information in the group of resource information may correspond to a group number, and may be used to assist the user equipment to jointly send the currently used antenna port by indicating a QCL relationship between the currently used antenna port group and the resource information of the corresponding group. The DMRS cooperates with the resource information of the corresponding group to perform channel estimation and signal demodulation, and improves demodulation performance.).  

Regarding claim 4, Ren, NPL1, and Hu disclose the limitations of claim 3 as set forth, and Ren further discloses wherein when there is only one QCL group or CDM group, P0 <P1 <, ..., Pv-1 (P. 29, Lines 10-12:The antenna ports are arranged according to the same preset rule, for example, each is arranged according to the port number from small to large (indicating ascending order); P0, P1 etc. correspond to the port numbers.)..  

Regarding claim 5, Ren, NPL1, and Hu disclose the limitations of claim 3 as set forth, and Ren further discloses wherein when there are a plurality of QCL groups or CDM groups, the signal vector formed by the v number of DMRS ports is determined according to an ordering result of the serial numbers of the v number of DMRS ports (P. 29, Lines 5-16: Therefore, the first network side device may determine the first n antenna ports in the first antenna port set, where the first n antenna ports are n antenna ports that transmit the first demodulation reference signal, and similarly, the second network side The device may determine the first m antenna ports in the second antenna port set, where the first m antenna ports are m antenna ports that send the second demodulation reference signal, and the first antenna port set and the second antenna port set are in the set. The antenna ports are arranged according to the same preset rule, for example, each is arranged according to the port number from small to large (corresponding to v number of DMRS ports), the first network side device takes the first n of the first antenna port set, and the second network side device takes the second antenna port set. The first m, wherein n is less than or equal to the number of antenna ports in the first antenna port set, and m is less than or equal to the number of antenna ports in the second antenna port set; this provides an example for 2 QCL groups; P. 31, Lines 36-40: each group of resource information in the group of resource information may correspond to a group number, and may be used to assist the user equipment to jointly send the currently used antenna port by indicating a QCL relationship between the currently used antenna port group and the resource information of the corresponding group.).  

Regarding claim 6, Ren, NPL1, and Hu disclose the limitations of claim 5 as set forth, and Ren further discloses wherein the ordering result is obtained by: 
ordering serial numbers of DMRS ports in each DMRS port subset to obtain an ordering result of the DMRS port serial numbers corresponding to each DMRS port subset (P. 29, Lines 36-40:The antenna ports are arranged according to the same preset rule, for example, each is arranged according to the port number from small to large (indicating ascending order of serial numbers)); and 
performing ordering between DMRS port subsets based on the ordering result of the DMRS port serial numbers corresponding to the each DMRS port subset; wherein the each DMRS port subset is a set formed by DMRS ports included in a CDM group or QCL group (P. 29, Lines 5-16: Therefore, the first network side device may determine the first n antenna ports in the first antenna port set, where the first n antenna ports are n antenna ports that transmit the first demodulation reference signal, and similarly, the second network side The device may determine the first m antenna ports in the second antenna port set, where the first m antenna ports are m antenna ports that send the second demodulation reference signal, and the first antenna port set and the second antenna port set are in the set The antenna ports are arranged according to the same preset rule, for example, each is arranged according to the port number from small to large, the first network side device takes the first n of the first antenna port set, and the second network side device takes the second antenna port set. The first m, wherein n is less than or equal to the number of antenna ports in the first antenna port set, and m is less than or equal to the number of antenna ports in the second antenna port set; this provides an example for 2 QCL groups; P. 31, Lines 36-40: each group of resource information in the group of resource information may correspond to a group number, and may be used to assist the user equipment to jointly send the currently used antenna port by indicating a QCL relationship between the currently used antenna port group and the resource information of the corresponding group.).  

Regarding claim 7, Ren, NPL1, and Hu disclose the limitations of claim 6 as set forth, and Ren further discloses wherein ordering between DMRS port subsets is performed by: performing ordering between DMRS port subsets based on a smallest DMRS port serial number in the each DMRS port subset; or performing ordering between DMRS port subsets based on a serial number of the CDM group or QCL group corresponding to the each DMRS port subset; or performing ordering between DMRS port subsets based on the number of DMRS ports included in the each DMRS port subset (P. 29, Lines 10-21:The antenna ports are arranged according to the same preset rule, for example, each is arranged according to the port number from small to large (indicating ascending order of serial numbers), the first network side device takes the first n of the first antenna port set, and the second network side device takes the second antenna port set. The first m, wherein n is less than or equal to the number of antenna ports in the first antenna port set, and m is less than or equal to the number of antenna ports in the second antenna port set. For example, for the existing LTE system, the first antenna port set may be 7, 8, 11, and 13, which are divided according to the CDM packet, and the antenna ports are 7, 8, 11, and 13 according to the port number from small to large. The first n of the second network side devices; the second antenna port set is 9, 10, 12, and 14, and the antenna ports are the first m of 9, 10, 12, and 14, and n and m are less than or equal to 4; P. 8, Lines 4-8: For example, the first codeword is mapped to layer 0 to layer n-1, and the layer 0 to the layer n-1 are sequentially mapped with the first n antenna ports in the first antenna port set of the first network side device, The first antenna port set includes antenna ports 7, 8, 11 and 13, and the layer 0 to the layer n-1 are sequentially and the first n of the antenna ports 7, 8, 11 and 13 of the first network side device.). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (ordering based on the number of DMRS ports) which anticipates the genus (MPEP 2131.02).

Regarding claim 8, Ren, NPL1, and Hu disclose the limitations of claim 3 as set forth, and Ren further discloses wherein QCL group information comprises one of following information: in a DMRS pattern, an identifier corresponding to a reference signal having a QCL relationship with each code division multiplexing (CDM) group, wherein DMRS ports included in CDM groups having the same identifier form a same QCL group, and identifiers corresponding to DMRS ports of different QCL groups are different, and identifiers corresponding to DMRS ports of the same QCL group are same; a CDM group included in a QCL group; and a list of DMRS ports included in a QCL group (P. 31, Lines 36-42: each group of resource information in the group of resource information may correspond to a group number, and may be used to assist the user equipment to jointly send the currently used antenna port by indicating a QCL relationship between the currently used antenna port group and the resource information of the corresponding group. The DMRS cooperates with the resource information of the corresponding group to perform channel estimation and signal demodulation, and improves demodulation performance;  P. 29, Lines 10-12:The antenna ports are arranged according to the same preset rule, for example, each is arranged according to the port number from small to large (indicating ascending order)). The claim is written in an alternative form with species forming a Markush group representing a 
  
Regarding claim 9, Ren, NPL1, and Hu disclose the limitations of claim 3 as set forth, and Ren further discloses wherein QCL group information of the one or more DMRS ports is notified to the terminal in a broadcast, multicast or terminal-specific manner, through radio resource control (RRC) configuration or a media access control (MAC) control element (CE) or downlink control information (DCI) (P. 31, Lines 42-45: the QCL information corresponding to the antenna port group used by the network side device may be a physical layer control message, or may be a high layer message, such as a MAC CE message or an RRC message.).  

Claims 10 and 12-18 are rejected following the same rationale as set forth in the rejection of claims 1 and 3-9, respectively. Claims 10 and 12-18 recite similar features as in claims 1 and 3-9, respectively, from the perspective of a data receiving method.

Claim 19 is rejected on the same grounds set forth in the rejection of claim 1. Claim 19 recites similar features as in claim 1, from the perspective of a data transmission apparatus. Ren further discloses an apparatus comprising a memory and a processor to perform similar functions (Fig. 19: processor 1010, memory 1030).

Claim 28 is rejected on the same grounds set forth in the rejection of claim 10. Claim 28 recites similar features as in claim 10, from the perspective of a data receiving apparatus. Ren further discloses an apparatus comprising a memory and a processor to perform similar functions (Fig. 20: processor 1110, memory 1130).

Response to Arguments
Applicant's arguments have been considered and acknowledged. In response, new grounds of rejection are presented in this office action and the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ren et al. (US 20190052502 A1) – Data and DMRS transmission and Reception.
Shi et al. (US 20190229871 A1) – DMRS port configuration according to a preset rule.
Hu et al. (US 9307542 B2) – Antenna Port Mapping for Demodulation Reference Signals.
Lee et al. (US 20120300728 A1) – Mapping of layers to DMRS.
CATT (3GPP TSG RAN WG1 Meeting #88, Athens, Greece, February 13th-17th, 2017, R1-1702088) – Further discussion on RS for phase tracking.
3GPP TS 38.214 V1.2.0 (2017-11) (3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for data (Release 15)) – Procedure for determining antenna ports.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471